Title: From James Madison to Horatio Gates, 23 February 1794
From: Madison, James
To: Gates, Horatio


Dear Sir
Philada. Feby. 23. 1794
Your favor of the 3d. was handed me by Docr. Robertson, whose return to N. York gives me this opportunity of thanking you for his acquaintance. It has been a mortification that I could not avail myself more of it.
The Budget from Mr. Pinkney has not yet been laid before Congress. If there were any thing agreeable in the internal affairs of G. B. or in those which concern this Country, it would probably have found its way into conversation from Mr. Hammond’s correspondence. I understand that great reserve has been maintained in that quarter.
You will have seen by the Newspapers that a Successor to Genet has just made his appearance. I have not yet seen him; but am told his deportment, tho’ a young man, promises more temperance than marked the character of his predecessor. He left France the 24 Decr. but undertakes to decide nothing with regard to Toulon, beyond the immense exertions in train for reducing it. He represents the condition of France in general as auspicious, and the Revolution as firm as a Rock.
The question so long agitated in the Senate as well as out of it, in relation to their doors, has at last been carried for opening them. There being no preparation of a Gallery, the rule will not be put in practice till the ensuing Session, but is on a footing that secures it against all possible danger of being then frustrated. After it was discovered that the vote could not be defeated 19 members fell into it; some who had been most intrepid in opposing the public voice on this Subject.
The House of Reps. have been of late occupied with the project of a fleet to block up the Mediterranean. It has passed thro’ several stages, but by such bare majorities that the final success of the measure is not certain. The opponents of it—among whom I include myself, think the force proposed as well as any we can afford, inadequate to the object: that if adequate the same policy that removed the portuguese fleet—would not permit ours to do what that was not allowed to do: that if a fleet would be permitted to force the Algerines into our views, they might be accomplished on better terms either by tribute to those Barbarians, or by arrangements with Portugal, who is more interested in our trade than we are ourselves.
I do not know that it will be convenient for me to visit N. York before I return to Virginia. The pleasure to which you invite me will be a motive that will have its full effect. I am sorry to hear that you sometimes complain of symtoms of infirm health. Let me recommend the best medicine in the world: a long journey, at a mild Season, thro’ a pleasant Country, in easy stages. As you best know our whole Country, you can best select the season & route that claim these merits. Present my choicest respects to Mrs. Gates, and be assured of the affectionate esteem with which I am Dear Sir Yr friend & servt
Js. Madison Jr
